PRELIMINARY INJUNCTION AND ORDER GRANTING MOTION TO INTERVENE
I. Preliminary Injunction Application
Plaintiffs’ application for a preliminary injunction was heard on March 31 and April 2, 2004. On April 12, 2004, the Court inspected the land area at issue, located on the mountain and slopes below, north of the village proper of Malaeloa, American Samoa, and named “Taloamamao” by Plaintiffs. Both counsel were present throughout the hearing and during the inspection.
We find under the evidence that there are serious issues regarding ownership of the land at issue that require further in-depth consideration and provide a reasonable expectation of Plaintiffs’ ultimate success. We therefore conclude, on the basis of this finding, that there is a substantial likelihood that Plaintiffs will prevail at trial on the merits and a permanent injunction will be issued against Defendants. A.S.C.A. § 43.13010(1); see Samoa Aviation Inc. v. Bendall, 28 A.S.R.2d 101, 103-104 (Trial Div. 1995).
We also find that cinder excavation from the disputed land by and under the direction of Defendants has caused, and if continued in the immediate future without restraint will further cause, permanent and irreplaceable damage to the disputed land, and possibly to adjacent land down the mountainside, to Plaintiffs’ serious detriment. We therefore conclude that great or irreparable injury will result to Plaintiffs before a full and final trial can be held on whether a permanent injunction should issue. A.S.C.A. § 43.13010(2); see Bendall, 28 A.S.R.2d at 103, 105.
Accordingly, the sufficient grounds required by A.S.C.A. § 43.1301(j) for issuance of a preliminary injunction are present.
II. Intervention Application
On April 12, 2004, Intervenors moved to intervene in this action and were present at the site inspection. While at this location, through counsel, we inquired and received Plaintiffs’ and Defendants’ consent to allow the proposed intervention without a formal hearing.
Order
1. While this action is pending, or until further order of the Court, *260Defendants, their officers, agents, servants, employees, and attorneys, and those persons in active concert or participation with them, are enjoined from mining, excavating, processing, or removing rocks, dirt, any other natural materials, or planted trees or crops from the land Plaintiffs have identified by the name “Taloamamao.”
2. The motion to intervene is granted.
It is so ordered.